Exhibit 10.21

 

SUBLEASE AGREEMENT

This is an agreement to sublet office space located at 4700 Spring Street, Suite
304, La Mesa, California 91942 according to the terms specified below.

 

The sublessor agrees to sublet and the subtenant agrees to take the premises
described below. Both parties agree to keep, perform and fulfill the promises,
conditions and agreements below:

 

1. The sublessor is: Entest Biomedical, Inc.

 

2. The subtenant is: Regen Biopharma, Inc.

 

3. The term of this sublease is month to month beginning October 1, 2014.

 

4. The rent payable to the sublessor by the subtenant is equal to the rent
payable to the lessor by the sublessor and is to be paid in at such time
specified in accordance with the original lease agreement between the sublessor
and the lessor.

 

5. All charges for utilities connected with premises which are to be paid by the
sublessor under the master lease shall be paid by the subtenant for the term of
this sublease.

 

6. Subtenant agrees to surrender and deliver to the sublessor the premises and
all furniture and decorations within the premises in as good a condition as they
were at the beginning of the term, reasonable wear and tear excepted. The
subtenant will be liable to the sublessor for any damages occurring to the
premises or the contents thereof or to the building which are done by the
subtenant.

 

7. In the event of any legal action concerning this sublease, the losing party
shall pay to the prevailing party reasonable attorney’s fees and court costs to
be fixed by the court wherein such judgment shall be entered.

 

The parties hereby bind themselves to this agreement by their signatures affixed
below on this First Day of October , 2014.

 

Entest Biomedical, Inc. Regen Biopharma Inc.

By:/s/David Koos

By:/s/ David Koos

President President

 

 

 